        Case 19-17527-amc              Doc 12 Filed 12/05/19 Entered 12/06/19 00:56:33                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-17527-amc
Nagena Edmond                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Keith                        Page 1 of 1                          Date Rcvd: Dec 03, 2019
                                      Form ID: 210U                      Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 05, 2019.
db             +Nagena Edmond,   1102 Rosalie Street,    Philadelphia, PA 19149-3604
14433688       +Bank of America,   4909 Savarese Circle,    Fl1-908-01-50,    Tampa, FL 33634-2413
14433689        Manley, Deas, Kochalski, LLC,    PO Box 165028,    Columbus, OH 43216-5028
14433690       +Philadelphia Co Drs,   34 S 11th St Rm 304,     Philadelphia, PA 19107-3623
14433691       +U.S. Department of Education,    Ecmc/Bankruptcy,    Po Box 16408,   Saint Paul, MN 55116-0408
14433692       +Wells Fargo Bank NA,   Attn: Bankruptcy,    1 Home Campus Mac X2303-01a,
                 Des Moines, IA 50328-0001
14433693        Wells Fargo Home Mortgage,    Attn: Written Correspondence/Bankruptcy,     Mac#2302-04e Pob 10335,
                 Des Moines, IA 50306

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Dec 04 2019 03:42:33      City of Philadelphia,
                 City of Philadelphia Law Dept.,   Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Dec 04 2019 03:42:20
                 Pennsylvania Department of Revenue,    Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Dec 04 2019 03:42:26       U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
                                                                                              TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 05, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 3, 2019 at the address(es) listed below:
              BRAD J. SADEK    on behalf of Debtor Nagena Edmond brad@sadeklaw.com, bradsadek@gmail.com
              TERRY P. DERSHAW    td@ix.netcom.com, PA66@ecfcbis.com;7trustee@gmail.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
 Case 19-17527-amc            Doc 12 Filed 12/05/19 Entered 12/06/19 00:56:33                        Desc Imaged
                                   Certificate of Notice Page 2 of 2




                                    UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________________________
In Re: Nagena Edmond                                                               Case No: 19−17527−amc
        Debtor(s)


_____________________________________________________________________________________________
                               CLERK'S NOTICE RE: PRESUMPTION OF ABUSE
To the debtor, debtor's counsel, interim trustee, creditors and all parties in interest,

NOTICE is hereby given, in accordance with 11 U.S.C. §342(d):

This is a Chapter 7 case of an individual with primarily consumer debts and insufficient information has been filed
to date to permit the clerk to make any determination concerning the presumption of abuse. If more complete
information, when filed, shows that the presumption has arisen, creditors will be notified under F.R.B.P 5008.




                                                                                     For The Court
Dated: 12/3/19                                                                       Timothy B. McGrath
                                                                                     Clerk of Court




                                                                                                                      7
                                                                                                              Form 210U
